Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 1 of 36

EXHIBIT “3”
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 2 of 36

ot oe ne

Case 1:19-cv-00210-RA Document18 Filed 03/18/19 Page lofi

AOD S4E Rew, O° tO) Sommans on Thi Pares ¢ empiae

UNITED STATES DISTRICT COURT

for the
Southem District of New York [=]

RAFAEL FIGUEROA
Phasing
, Ciwil Action No. 19-ev-210(RA)
IRENE YAGUDAEYV and SOLOMON YAGUDAEV
Depfenedcritt, TMaieed pavety ptaantifl
Mi
NRG MAGIC CONSTRUCTION INC..,

Pros dopicrt! dehomian:

SUMMONS ON A THIRD-PARTY COMPLAINT

vgs NRG MAGIC CONSTRUCTION INC.
Per eThed-paet, detemdiant «name aad achivenys 102-10 63rd Road
Forest Hills, NY 11375

A lawsuit has been filed agains! defendant IRENE YAGUDAEV et ano. who as third-party plaintiff is making
this claim against vou to pay pari or all of what the defendant may owe to the plaintiff RAFAEL FIGUEROA

Within 21 days alter service of this sammons on you (not counting the day you received it) — or 60 days if you
ure the United States of a United States agency, of an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a2) or (3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule t2 of the Lederal Rules of Civil Procedure. The answ ér or motion must be served on the defendant or
defendant's attomey. whose name and address are.

BRAND GLICK & BRAND. PC.
600 Old Country Road. Suite 440
Garden City, NY 11530

GREY } Bushpisg be served on the plaintill or plaintiff's attomey. whose name and address are:

460 Main Street
Farmingdale, NY 11735

If you fail to respond. judgment by default will be entered against vou for the relief demanded in the third-party
complaint. You also must file the answer of motion with the court and serve it on any other parties,

‘copy of the plainutt’s complaint is also attached. You may ~ bul are nat required to - respond to it.
Date:
3/14/2019
/ CLERK OF COURT
/$/ P. NEPTUNE

Munature of Clerk or Deputy Clerk

 
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 3 of 36

Case 1:19-cv-00210-RA Document 12 Filed 03/08/19 Page 1o0f7

" BGR File No.: 24-13382 |
UNITED STATES DISTRICT COURT
, SOUTHERN DISTRICT OF NEW YORK !

 

‘ RAFAEL. FIGUEROA, Civil No. 19-cv-210 (RA) |

| THIRD PARTY
Plaintiff, COMPLAINT

 

; - against -
‘IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants.

ae x
IRENE YAGUDAEV and SOLOMON YAGUDAEV,

 

Third-Party Plaintiffs,

- against -

?

' NRG MAGIC CONSTRUCTION INC.,

; Third-Party Defendant,
a X

 

 

Defendants/Third-Party Plaintiffs, IRENE YAGUDAEV and SOLOMON YAGUDAEV..
“by and through their attorneys. BRAND, GLICK & BRAND, P.C.. as and for its Third-Party |
iC omplaint against the Third-Party Defendant, NRG MAGIC CONSTRUCTION INC.. respectfully

allege as follows upon information and belief: .

1. That at all times hereinafter mentioned, third-party defendant, NRG MAGIC
c ONSTRUCTION INC.. was and is a domestic corporation duly authorized to do business in the |

State of New York.

, 2 That at all times hereinafter mentioned, third-party defendant, NRG MAGIC
CONSTRUCTION INC.. was and is a foreign corporation, and by reason of its doing business in
the State of New York and transacting business in the State of New York, is subject to the

: junsdiction of this Court.
‘
Case 1:19-cv-00210-RA Document 23-4 _ Filed 08/29/19 Page 4 of 36

Case 1:19-cv-00210-RA Document12 Filed 03/08/19 Page 2 of 7

4, That at all times hereinafter mentioned, third-party defendant, NRG MAGIC

| CONSTRUCTION INC., maintained a principal place of business at 102-10 63 Road, Forest

| Hills. New York 11375. i

5, This action arises oul of transactions or occurrences in the State of New York.

6. That heretofore an action has been commenced in this Court against the defendants’ |
| j Mie -party plaintiffs, IRENE YAGUDAEV and SOLOMON YAGUDAEV. for damages allegedly
Laiataired by plaintiff, RAFAEL FIGUEROA. on or about October 20. 2017. while performing a!
construction activity at the premises located at 110-48 Jewel Avenue, Queens. New York. A copy |

of the plaintiffs Summons and Complaint in the within action is annexed hereto and made a part |

| |
| hereof as Exhibit “A”. |
: 7. That on or about December 24, 2018, defendants, IRENE YAGUDAEV and

, SOLOMON YAGUDAEY, answered the plaintiff's Complaint. Defendants. IRENE YAGUDAEV
; and SOLOMON YAGUDAEYV, denied and continue to deny all material allegations in plaintiff's
| Complaint. A copy of the defendant's Verified Answer is annexed hereto as Exhibit “B”, and|
! defendants/third-party plaintiffs beg leave to refer to same as if it were more fully set forth at length | |

| herein, |
8. That prior to October 20, 2017, third-party defendant. NRG MAGIC, !
| CONSTRUC TION INC., entered into a contract and/or agreement to provide certain work and

; Services at the premises located at 110-48 Jewel Avenue, Queens, New York (“the premises”).

2 FG A Re ee te ee Gl SR Np Ta a Na 6

9. As part of the aforesaid written contract and/or agreement, third-party defendant |
| undertook various obligations including, but not limited to. perform construction work, labor |
!

‘ and/or services upon the premises. |

a
i
i 10. That the plaintiff. RAFAEL FIGUEROA,, has alleged injuries arising out of an
i

accident that occurred on or about October 20, 2017, when he purportedly fell two stories, through |
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 5 of 36

Case 1:19-cv-00210-RA Documenti2 Filed 03/08/19 Page 3 of 7

| unprotected. inadequately protected opening/hole at the subject premises.

| 11. = That defendants. IRENE YAGUDAEV and SOLOMON YAGUDAEV, hve,
_ Benerally denied their liability to plaintiff, but notwithstanding such denial, are exposed to damage

‘ by reason of possible verdict or judgment. i

i
‘

12. That by reason of such exposure to damage, this impleader is made against |

|

third-party defendant, NRG MAGIC CONSTRUCTION INC.. by reason of its wrongful conduct in |

the operation and/or control of the subject premises and its failure to render or the i opener:
"rendering of services pursuant to a written contract and/or agreement between defendants and ;

i
:

’ third-party defendant NRG MAGIC CONSTRUCTION INC.

AS AND FOR A FIRST CAUSE OF ACTION AGAINST THIRD-PARTY DEFENDANT |
NRG MAGIC CONSTRUCTION INC.

COMMON LAW INDEMNIFICATION

peed SRL Rm

i 13. That defendants, IRENE YAGUDAEV and SOLOMON YAGUDAEV, repeat and
;Te-allege each and every allegation contained in paragraphs 1 through 12 of the third-party
; complaint above with the same force and effect as if set forth al length herein.

14. If plaintiff sustained the injuries and damages complained of in his complaint

£
3
‘ through any negligence, recklessness, fault or culpable conduct other than his own, such injuries

‘and damages were caused by the wrongful conduct, breach of contract and negligence of third-party |

' defendant, NRG MAGIC CONSTRUCTION INC,, in that, among other things, through their

 

; agents, servants and employees and/or subcontractors, it failed to properly perform certain work.
labor and/or services at the premises and otherwise perform its duties and/or work agreed to be done
: pursuant to the contract and/or listing agreement with defendants. :
18. That although defendants, IRENE YAGUDAEV and SOLOMON YAGUDAEV, |

| easiest denicd, and continues to deny, the allegations of wrongdoing asserted against it. |
{

 

nevertheless. should, be found liable to plaintiff then such liability shall derive from the active and
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 6 of 36

Case 1:19-cv-00210-RA Document12 Filed 03/08/19 Page 4 of 7

| affirmative wrongdoing of IRENE YAGUDAEV and SOLOMON YAGUDALYV, third-party |

‘anew, NRG MAGIC CONSTRUCTION INC., while any wrongdoing of defendant, IRENE.

Pe eR

' YAGUDAEV and SOLOMON YAGUDAEYV, will have been passive and secondary only. by

| : Feason thereof, defendants. IRENE YAGUDAEV and SOLOMON YAGUDAEY, shall be entitled !

‘to complete indemnity from third-party defendant, NRG MAGIC CONSTRUCTION INC.
19. That by reason thereof defendants, IRENE YAGUDAEV and SOLOMON } |
YAGUDAEV. are entitled to full and complcte indemnity from the third-party defendant, NRG
j

; MAGIC CONSTRUCTION INC,

AS AND FOR A SECOND CAUSE OF ACTION AGAINST THIRD-PARTY DEFENDANT.
NRG MAGIC CONSTRUCTION INC.

CONTRIBUTION

 

20. That defendants, IRENE YAGUDAEV and SOLOMON YAGUDAEV, repeat and |
; Te-allege each and every allegation contained in paragraphs | through 19 of the third-party
: complaint above with the same force and effect as if set forth at length herein. |

21. = That although IRENE YAGUDAEV and SOLOMON YAGUDAEV generally |

| denied, and continucs to deny, the allegations of wrongdoing asserted against it, nevertheless.

tS oF ch Pg eames

should IRENE YAGUDAEY and SOLOMON YAGUDAEV be found liable to plaintiff. and if |

; complete indemnity is not granted in furtherance of the first cause of action hereinabove, then, |
|
IRENE YAGUDAEV and SOLOMON YAGUDAEV, are nevertheless, entitled to contribution |

}
from NRG MAGIC CONSTRUCTION INC., in proportion to the relative degrees of wrongdoing
as between IRENE YAGUDAEY and SOLOMON YAGUDAEYV, on one part, and NRG MAGIC
CONSTRUCTION INC., on the other part.

22. ‘That. by reason thereof, IRENE YAGUDAEV and SOLOMON YAGUDAEYV., are |

 

entitled to an allocation of any damages by reason of verdict or judgment in proportion to be
|

degrees of wrongdoing.

 
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 7 of 36

Case 1:19-cv-00210-RA Document12 Filed 03/08/19 Page 5 of 7

| AS AND FOR A THIRD CAUSE OF ACTION AGAINST THIRD-PARTY DEFENDANT |
; NRG MAGIC CONSTRUCTION INC.

CONTRACTUAL INDEMNITY

 

23. That defendants. IRENE YAGUDAEV and SOLOMON YAGUDAEV, repeat and |

; re-allege each and every allegation contained in paragraphs | through 22 of the third-party | |

| commplaies above with the same force and effect as if set forth at length herein. |

oe RS ERE SO. EE!

| 24. — That an agreement was made by NRG MAGIC CONSTRUCTION INC., pursuant
| ‘to which NRG MAGIC CONSTRUCTION INC., undertook to indemnify IRENE YAGUDAEV |
‘and SOLOMON YAGUDAEYV, for loss or damage sustained by IRENE YAGUDAEV int!
| SOLOMON YAGUDAEY, arising out of the scope of the undertaking of NRG MAGIC |

|
' CONSTRUCTION INC., including the undertaking at the subject premises. |

25. That demand has been made upon NRG MAGIC CONSTRUCTION INC., or its |

| representatives. to undertake the defense and/or indemnity of IRENE YAGUDAEV and |

' sc )LOMON YAGUDAEV. but such has not been undertaken. |
26. — That, by reason thereof, IRENE YAGUDAEV and SOLOMON YAGUDAEV. for |
“u indemnity together with those costs incurred by IRENE YAGUDAFV and SOLOMON |
i ly AGUDAEV. in the defense of the within action, including, but not limited to, counsel fees and |
expenses.
27. That, by reason thereof, IRENE YAGUDAEV and SOLOMON YAGUDAEV, are |

entitled to judgment against NRG MAGIC CONSTRUCTION INC.. for full indemnity together.

with those costs incurred by IRENE YAGUDAEV and SOLOMON YAGU DAEV, in the defense !
‘of the within action, including. but not limited to, counsel fees and expenses, |
WHEREFORE, defendant/third-party plaintiffs, IRENE YAGUDAEV and SOLOMON |

; YAGUDAEY, demand judgment against the third-party defendant, NRG MAGIC |
|

CONSTRUCTION INC., as follows:

etn eres) (beet oe
 

4
;

ae ee ee ees

ee ee

 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 8 of 36

Dated:

TO:

Case 1:19-cv-00210-RA Document 12 Filed 03/08/19 Page 6 of 7

\. For common Jaw indemnification on the first cause of action;
2 For contribution on the second cause of action;

3. For contractual indemnity on the third cause of action;

4, Together with costs and disbursements of this action.

Garden Cily, New York
March 7, 2019

GREY AND GREY, LLP
Attorneys for Plaintiff

360 Main Strect

Farmingdale. New York 11735
(516) 249-1342

NRG MAGIC CONSTRUCTION INC.

Third-Party Defendant
102-10 63" Road
Forest Hills. NY 11375

Yours etc.,

 

BRAND GLICK & BRAND. P.C,

  

oe

 

ANNA BAN@IYEV

Attorneys for Defendants

600 Old Country Road, Suite 440
Garden City. New York 11530
(516) 746-3500

 

 
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 9 of 36

EXHIBIT “A”
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 10 of 36

boOC. NO. 1

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF BRONX

FILED: BRONX COUNTY CLERK 11/19/2018 05:31 PM

 

RAFAEL FIGUEROA,
Plaintiff,

~against-

IRENE YAGUDAEV and SOLOMON YAGUDAEV

Defendant.

 

To the above named Defendants:

INDEX NO. 33227/2018E
RECELVED NWYSCEF: 11/19/2028

Index No.:
Date Purchased:
SUMMONS

Plaintiff designates Bronx
County as the place of trial.

The basis of venue is:
PLAINTIFF'S RESIDENCE

Plaintiff resides at:
1025 Boyton Avenue
Bronx, NY 10472
County of BRONX

You are hereby summoned to answer the complaint in this action, and to serve acopy
of your answet, or, if the complaint is not served with this summons, to serve a notice of appearance
on the Plaintiff's attorncys within twenty days after the scrvice of this summons, exclusive of the day
of service, where service is made by delivery upon you personally within the state, or, within 30
days after completion of service where service is made in any other manner. In case of your failure
{o appear or answer, judgment will be taken against you by default for the relief demanded in the

complaint.

Dated: Farmingdale, New York
November 19, 2018

TO: IRENE YAGUDAEV
363 Golden Beach Drive
Golden Beach, FL. 33160

SOLOMON YAGUDAEV
363 Golden Beach Drive
Golden Beach, FL 33160

Catlin Vb

EVELYN F. GROSS
Grey and Grey, LLP
Attorneys for Plaintiff(s)
RAFAEL FIGUEROA

360 Main Street

Farmingdale, New York 11735

516.249.1342

i of Ii
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 11 of 36

 

 

(FILED: BRONX COUNTY CLERK 11/19/2018 8 05:31 PM INDEX NO. 33227/2016E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/19/2018

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX
wenn eee enn tenn nnn naan etna nen nee nee X Index No.:
RAFAEL FIGUEROA Date Purchased:
Plaintiff,
VERIFIED COMPLAINT
-against-

IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants
— X

 

Plaintiff, by his attorneys, GREY AND GREY, LLP, complaining of the Defendants,
respectfully alleges, upon information and belief, as follows:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

1. That at all times herein mentioned, the Plaintiff was, and still is, a resident of the
County of Bronx, City and State of New York,

ze That this action falls within one or more of the exceptions set forth in CPLR §1602.

3. That at all times herein mentioned, the Defendant IRENE YAGUDAEY owned the
building and structure located at 110-48 Jewel Avenue, in the County of Queens, City and State of
New York.

4, That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
owned the building and structure located at 110-48 Jewel Avenue, in the County of Queens, City
and State of New York.

5, That at all times herein mentioned, the Defendant IRENE YAGUDAEYV operated
the aforesaid building and premises.

6. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
operated the aforesaid building and premises.

7 That at all times herein mentioned, the Defendant RENE YAGUDAEYV maintained

the aforesaid building and premises.

2 of 11
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 12 of 36

FILED: BRONX COUNTY CLERK 11/19/2018 05:31 PM INDEX NO. 33227/2018E
NYSCEF DOC, NO. 1 RECEIVED NYSCEF: 11/19/2018

8, That at all times herein mentioned, the Defendant RENE YAGUDAEV maintained
the aforesaid building and premises,

9, That at all times herein mentioned, the Defendant IRENE YAGUDAEYV controlled
the aforesaid building and premises.

10. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
controlled the aforesaid building and premises

11. That at all times herein mentioned, the Defendant IRENE YAGUDAEV managed
the aforesaid building and premise

12, That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
managed the aforesaid building and premises

13. That at all times herein mentioned, the Defendant IRENE YAGUDAEV was the
Developer of a building and structure located at 110-48 Jewel Avenue, in the County of Queens,
City and State of New York.

14, That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV was
the Developer of a building and structure located at 110-48 Jewel Avenue, in the County of Queens,
City and State of New York

15. That at all times herein mentioned, the Defendant IRENE YAGUDAEV was a
commercial investor of a building and structure located at 110-48 Jewel Avenue, in the County of
Queens, City and State of New York

16. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV was a
commercial investor of a building and structure located at 110-48 Jewel Avenue, in the County of
Queens, City and State of New York

17. That at all times hereinafter mentioned, the Defendant (RENE YAGUDAEV, was a
Realtor.

18. That at all times hereinafter mentioned, the Defendant SOLOMON YAGUDAEV

was a Realtor.

3.68 It
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 13 of 36

INDEX NO. 33227/2018E

 

NYSCEF DOC. NC. 1

 

RECEIVED NYSCEF: 11/19/2018

19.‘ That at all times hercinafter mentioned, the Defendant IRENE YAGUDAEYV, was a
Construction Manager.

20.  Thatatall times hereinafter mentioned, the Defendant SOLOMON YAGUDAEV,
was a Construction Manager.

21. ‘That at all times hereinafter mentioned, and on, or prior to, October 20, 2017,
Defendant IRENE YAGUDAEV hired and/or retained non party NRG MAGIC
CONSTRUCTION to perform work at the aforesaid premises.

22. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEV hired and/or retained non party NRG MAGIC
CONSTRUCTION to perform work at the aforesaid premises.

23.  Thatnon party NRG MAGIC CONSTRUCTION was hired and/or retained
pursuant to a written contract or agreement.

24. That at all times hereinafter mentioned and on or before October 20, 2017 NRG
MAGIC CONSTRUCTION was hired to be the general contractor for the construction
of a multi-family property at 1 10-48 Jewel Avenue, Queens, New York.

25. That at all times hereinafter mentioned and on or before October 20, 2017 NRG
MAGIC CONSTRUCTION was hired to be the general contractor for the construction
of a commercial property at 110-48 Jewel Avenue, Queens, New York.

26. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant IRENE YAGUDAEY entered into a contract with non party NRG Magic Construction,
to perform certain work, labor and services at the aforesaid time and place.

27. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEY entered into a contract with non party NRG Magic
Construction, to perform certain work, labor and services at the aforesaid time and place,

28. That on October 20, 2017, the Plaintiff RAFAEL FIGUEROA was an employee of
non party NRG MAGIC CONSTRUCTION. .

4 of 11
 

FILED: BRONX COUNTY CLERK 11 i

NYSCEF

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 14 of 36

boc, No. 1 RECEIVED NYSCEF:

29, That on October 20, 2017 plaintiff, Rafael Figueroa, was legally and lawfully upon
the aforementioned premises in the course of his employment.

30. That on October 20, 2017 on at the aforementioned premises, the plaintiff was
injured during the course of his employment as a result of the negligence of the defendants.

31, That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendants, and each of them, their agents, servants and/or employees were engaged in performing,
controlling, directing and overseeing construction work, labor and/or services upon the premises
located at 110-48 Jewel Avenue, in the County of Queens, City and State of New York.

32. That the Defendants and each of them, their agents, servants and/or employees had a
duty to provide the Plaintiff with a safe place to work.

33. That on October 20, 2017, and prior thereto, the Defendants, and each of them, their
agents, servants and/or employees, carelessly, negligently and recklessly, suffered and permitted the
aforesaid building, fixtures and appurtenances therein to be, become and remain in a defective,
dangerous and hazardous condition.

34, That the Defendants, and cach of them, were negligent and careless in that they
violated their duty to the public, and to this Plaintiff, Rafael Figueroa, in particular, in knowingly
suffering and allowing the aforesaid building, fixtures and appurtenances thereto, to be, become and
remain in a defective and dangerous condition and Defendants and each of them, their agents,
servants, employees and/or contractors, were further negligent in failing to take suitable precautions
for the safety of persons lawfully using and/or working within said building.

35. That the Defendants, and each of them their agents, servants, employees and/or

contractors had a non-delegable duty to sce that the work site was kept reasonably safe and free of

! dangers and hazards to those workers lawfully thereat.

36. That on October 20, 2017, while Plaintiff RAFAEL FIGUEROA was lawfully and
carefully working at the aforesaid premises, he was caused to fall two stories, through an

unprotected, inadequately protected opening/hole, by reason of the negligence of the Defendants and

5 of I1

Pp INDEX NO. 33227/2018E

11/19/2018
 

(FILED: BRONX COUNTY CLERK 1171972018 05:31 PM

HYSCEF

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 15 of 36

 

boc. NG. i RECEIVED NYSCEF:

each of them, their agents, servants and/or employees in the ownership, operation, direction,
supervision, inspection, possession, control, construction, renovation, rehabilitation and/or alteration
of the said premises and Plaintiff sustained the injuries hereinafter alleged.

37. That the Defendants and each of them, their agents, servants, employees and/or
contractors were negligent, careless and reckless in the ownership, operation, maintenance, control,
possession, supervision, direction, construction, inspection, management, renovation, rehabilitation
and/or alteration of the said premises in that they failed to provide the Plaintiff with a safe place to
work; and the Defendants were otherwise negligent, reckless and careless.

38. That the Defendants and each of them, their agents, servants, employees and/or
contractors created the dangerous and defective condition existing upon the worksite.

39. That the Defendants and each of them, their agents, employees and/or
contractors had actual and/or constructive notice of the dangerous and defective conditions existing
upon the worksite.

40. That the accident, and the injuries resulting therefrom, were caused solely and wholly
by reason of the negligence of the Defendants, their agents, servants, employees and contractors
without any fault, want of care or culpable conduct on the part of the Plaintiff contributing thereto.

41. That by reason of the foregoing, the Plaintiff has been rendered sick, sore, lame,
maimed and disabled and so remains. That he has been unable to attend to his usual vocation and
activities and that he has been obliged to expend, and will expend in the future, sums of money for
medical aid and attention, and that by reason of the foregoing, Plaintiffhas been damaged in a sum
which exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction

AS AND FOR A SECOND CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA
42. Plaintiff RAFAEL FIGUEROA repeats, reiterates and realleges each and every

allegation contained in the paragraphs number “1” through “41” with the same force and effect as

though set forth at length herein

6 of 11

INDEX NO. 33227/20185

11/39/2018
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 16 of 36

FILED: BRONX COUNTY CLERK 11/19/2018 05:31 PM INDEX NO. 33227/2018E
KYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/19/2018

43, That on October 20, 2017, there existed in full force and effect, within the State of
New York, Section 200 of the Labor Law of the State of New York.

44. That by reason of the negligence of the Defendants and each of them, as aforesaid,
the said Defendants and each of them violated Section 200 of the Labor Law of the State of New
York,

45. That Defendants failed to provide a working environment that was so constructed,
equipped arranged, operated and/or conducted as to provide reasonable and adequate protection to
the lives, health and safety of all persons employed therein and in particular this Plaintiff, RAFAEL
FIGUEROA.

46. That by reason of the foregoing, the Plaintiff has been damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

AS AND FOR A THIRD CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

47. Plaintiff RAFAEL FIGUEROA repeats, reiterates and realleges each and every
allegation contained in the paragraphs “1” through “46”, together with the same force and effect as
though set forth at length herein.

48. That on October 20, 2017, there existed in full force and effect, within the State of
New York, Section 240 of the Labor Law of the State of New York

49. That the Defendants, their officers, agents, employees and/or contractors did not
furnish, erect or cause to be erected, for the purpose of construction at the said premises, scaffolding,
hoists, stays, ladders, slings, hangers, blocks, pulleys, braces, irons, ropes and other devices required
to provide protection for the Plaintiff.

50. That by reason of the negligence of the Defendants, their officers, agents, servants,

employees and/or contractors, as aforesaid, the said Defendants and each of them, violated Section

240 of the Labor Law of the State of New York.

+ of it
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 17 of 36

 

(FILED: BRONX COUNTY CLERK 11719/2018 05:31 PM INDEX NO. 33227/20182

HYBCEF DOC, NO. 1 RECEIVED NYSCEF: 11/19/20i8

51. That that said violation of Section 240 of the Labor Law of the State of New York
was the proximate cause of the injuries and damages sustained by the Plaintiff.

52. That by reason of the foregoing, the Plaintiff has been damaged in a sum which
exceeds the jurisdictiona! limits of all lower courts which would otherwise have jurisdiction

AS AND FOR A FOURTH CAUSE OF ACTION
ON BE FAEL FIGUEROA

53. Plaintiff RAFAEL FIGUEROA repeats, reiterates and realleges each and every
allegation contained in the paragraphs “1” through “52”, together with the same force and effect as
though set forth at length herein.

54. That on October 20, 2017, there existed in full force and effect, within the State of
New York, Section 241 of the Labor Law of the State of New York.

55. That by reason of the negligence of the Defendants, their officers, agents, servants
employees and/or contractors, as aforesaid, the said Defendants and each of them, violated Section
241(6) of the Labor Law of the State of New York.

56. That the Defendants, their officers, agents servants, employees and/or contractors had
a duty to cause the construction site to be so constructed, equipped, guarded, arranged, operated and
conducted as to provide reasonable and adequate protection and safety to the persons employed
therein or lawfully frequenting the same.

57. That the Defendants, their officers, agents servants, employces and/or contractors
and each of them breached its duty to provide reasonable and adequate protection to the persons
employed at the site and in particular the Plaintiff.

58. At all times herein mentioned the Defendants their officers, agents servants,
employees and/or contractors negligently violated the Rules and Regulations of the Board of
Standard and Appeals, Industrial Code Part 23, including but not limited to Rule 23-1.5(a); 23-
1.17(b); 23-1, 7(e(1}; 23-1.7(f; 23-1,15; 23-1.16; 23-1.17; 23-2.4; 23-2,5; and various parts of the
OSHA Regulations.

8 of 11
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 18 of 36

 

 

 

 

(FILED: BRONX COUNTY CLERK 11/19/2018 05:31 PM INDEX NO. 33227/2018E
NYSCEF DOC, NO. 1 RECEIVED NYSCEF: 11/15/2018

59. That the said violation of Section 241(6) of the Labor Law of the State of New York
was the proximate cause of the injurics and damages to the Plaintiff.

60. That by reason of the foregoing, the Plaintiff has been damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

WHEREFORE, Plaintiff(s) demand(s) judgment against the Defendants herein on all
causes of action, in an amount excecding the jurisdictional limits of all lower courts which would
otherwise have jurisdiction, together with the costs and disbursements of this action.

Dated: Farmingdale, New York
November 19, 2018

Yours, ¢te,

SALLY. ¢ At

EVELYN F. GROSS

Grey and Grey, LLP

Attomeys for Plaintiff{s)
RAFAEL FIGUEROA

360 Main Street

Farmingdale, New York 11735
516.249.1342

Our File No. 17-0702

5 Gt FL
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 19 of 36

 

 

 

(FILED: BRONX COUNTY CLERK 11/19/2018 05:31 PM) INDEX NO. 33227/20185
RYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/19/2018
ATTORNEY'S VERIFICATION

EVELYN F. GROSS, an attorncy duly admitted to practice before the Courts of the State
of New York, affirms the following to be true under the penalties of perjury: lam an
attomey at GREY AND GREY, LLP, attorneys of record for Plaintiff(s),Rafael Figueroa. I have
read the annexed COMPLAINT and know the contents thereof, and the same are true to my
knowledge, except those matters therein which are stated to be alleged upon information and
belief, and as to those matters | believe them to be true. My belief, as to those matters therein
not stated upon knowledge, is based upon facts, records, and other pertinent information
contained in my files.

This verification is made by me because Plaintiff{s) is/are not presently in the county

wherein I maintain my offices.

DATED: Farmingdale, New York

November 19, 2018
4

Yah Fd dd me ap
Crttiy 4 AULA
EVELYN F. GROSS

10

10 of 11
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19

 

SYSTEf pac. MO. 1

Index No. "5
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

eee eer toe Ee bid eee a - ns - sasubcaccthe

RAFAEL F IGUEROA, |

Plaintiff

-apainst-
IRENE YAGUDAEV and SOLOMON YAGUDAEY,

Defendants
SUMMONS AND VERIFIED rine

L<cSTA 2 2etaaY

Grey a Grey, LLP
_» Attorneys for Plaintiff
. 360 Main Street
Farmingdale, New York 11735
. 516.249. 1342,

TO:

ce ee

Page 20 of 36

INDEX HO. 33227/2014E
RECEIVED WYSCEF: 12/19/2018
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 21 of 36

EXHIBIT “B”
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 22 of 36

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

RAFAEL FIGUEROA, 7 Index No.: 33227/2018E
Plaintiff, ANSWER
~against-
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants,
sinnciiineaiiooiaal x

 

Defendants, IRENE YAGUDAEV and SOLOMON YAGUDAEY by their attorneys,
BRAND, GLICK & BRAND, P.C., answering the Verified Complaint of the plaintiff(s), allege

as follows:

AS AND FOR A FIRST CAUSE OF ACTION
I. Deny knowledge or information sufficient to form a belief as to each and every
allegation contained in the paragraphs of the complaint designated "1", "2", “25",“28" and “29”.
2 Deny each and every allegation contained in the paragraphs of the complaint
designated "5" through "24", 26", “27”, “30" through “41".
AS AND FOR AS “D E CTIO

a

3. Defendant repeats, reiterates and realleges each and every denial and other response
in the paragraphs of the complaint designated "1" through "41", as if more fully set forth in answer
\o the paragraph of the complaint designated "42" and each and every part thereof.

4. Deny knowledge or information sufficient to form a belief as to cach and every

allegation contained in the paragraphs of the complaint designated "43" and “44" and refer all

questions of law to this Honorable Court.

5. Deny cach and every allegation contained in the paragraphs of the complaint
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 23 of 36

designated "45" and "46".
AS AND FOR A THIRD CAUSE OF ACTION

6, Defendant repeats, reiterates and realleges each and every denial and other response
in the paragraphs of the complaint designated "1" through "46", as if more fully set forth in answer
to the paragraph of the complaint designated "47" and each and every part thereof,

z Deny knowledge or information sufficient to form a belief as to each and every
allegation contained in the paragraphs of the complaint designated "48", “49" and “50" and refer all
questions of law to this Honorable Court. |

8. Deny cach and every allegation contained in the paragraphs of the complaint
designated “51" and “52", rs | |

AS AND FOR A FOURTH CAUSE OF ACTION

9, Defendant repeats, reiterates and weedligoeuch and every heal and other response
in the paragraphs of the complaint designated ny * through "52", as if more fully set forth in answer
to the paragraph of the complaint designated "53" and each and every part thereof.

10. Deny knowledge or information sufficient to forma belief as to each and every
allegation contained in the paragraphs of the complaint designated "4" and refer all questions of law
to this Honorable Court. |

11. Deny each and every allegation contained in the paragraphs of the complaint
designated “55" through “60".

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

12. The Complaint fails to state a claim against answering DEFENDANTS

upon which relief can be granted.

Answering defendants were not working at the job site at the time of the alleged incident; had
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 24 of 36

 

 

no duties with respect to the worksite at the time of the alleged incident; and, had no contractual
obligations relating to the worksite and work being performed at the time of the alleged incident.
AS AND A SECOND AF TIVE DEFENSE
13. The acts and conditions complained of by Plaintiff, if in fact they occurred
or existed, are the result af the conduct of third persons and entities over which answering
DEFENDANTS exercised no control or right of control.
AS AND FOR A RD RMATIVE DEFENSE
14. ‘Plaintiffs claims are barred or limited for failure to mitigate damages.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE DE \DANT
15. Answering defendants breached no duty of care to Plaintiff,
AS AND FOR A FIFT FFIRMATIV
16. Any damages claimed by Plaintiff, said damages being specifically denied
by answering DEFENDANTS, were caused by the culpable conduct of Plaintiff, including

contributory negligence and assumption of the risk and not by any culpable conduct or negligence
on the part of answering DEFENDANTS,
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
17. Upon information and belief, any past or future costs and/or expenses
incuuted or to be incurred by Plaintiff for personal injury has been or will, with reasonable certainty,
be replaced or indemnified in whole or in part from collateral sources as defined in CPLR § 4545
and, therefore. Plaintiff is not the real party in interest with respect to said expenses.
AS AND F CVE TIV NS
18. Any damages that are deemed to be recoverable against answering

DEFENDANTS, said damages and recovery being specifically denied by answering DEFENDANT,
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 25 of 36

must be diminished by the amount of the funds which Plaintiff shall receive from the aforesaid
collateral source(s),
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
19. To the extent Plaintiff has recovered or will recover a settlement, verdict or
judgment against another tort-feasor, or one claimed to be a tort-feasor, for damages claimed as a
result of the event(s) complained of hercin, or for other damages suffered by Plaintiff either prior to
vr subsequent to the event(s) complained of herein which caused, contributed to, or were exacerbated
by. the damages claimed herein, answering DEFENDANT shall be entitled to a hearing pursuant to
CPLR § 4533-b to determine their entitlement to a setoff in accord with General Obligations Law
§ 15-108 or such other case Jaw or statutes applying to the same.
S AND F ‘THA ATIVE DEFENSE
20. — All injuries complained of by Plaintiff pre-existed the alleged accident, said
injuries and accident being specifically denied,
AS AND FOR A TENTH AF ATIVE D SE
21. Plaintiff's claims are barred by the applicable statute of limitations.
D FOR AN ELEV MATIVE DEFENSE
22. Plaintiff's claims have been waived.
AS AND FOR A TWELFTH ATIVE DEFENSE
23. Plaintiff failed to give notice of the claim and/or damages allegedly suffered as

required by law.

AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

24. Plaintiff's claims are barred by estoppel.
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 26 of 36

AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

Plaintiff's claims are barred by laches.

I
a

AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE
26. Plaintiff has failed to join necessary and/or indispensable party(s) under CPLR 1001.
AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE
27. Plaintiff's claims are barred to the extent that Plaintiff and/or others have spoliated
evidence material and relevant to their claims.
AS AND FOR VE N FIRMATIVE DEFENSE
28. This Court does not have jurisdiction over answering DEFENDANTS because
answering DEFENDANTS were not properly served with Plaintiffs Summons and Verified
Complaint.
§ AND FOR AN EIG NTH AF ATIVE DEFEN
29, If any liability is found against answering DEFENDANTS, then said liability
will constitute 50% or less of the total liability assigned to all persons liable, and as such, the liability
of answering DEFENDANT to Plaintiff for economic loss shall be limited and shall not exceed.
Answering DEFENDANT’s equitable share, as provided in Article 16 of the CPLR.
AS AND FOR A NINETEENTH AFFIRMA 7 DEFENSE
30. Plaintiff has failed to assert a viable claim against answering DEFENDANTS under
New York Labor Law as answering DEFENDANTS did not owe any duty to the allegedly injured
Plaintiff, did not have supervisory control over Plaintiff, did not have notice of a dangerous condition

which produced the alleged injury and/or did not direct or control the means, manner and methods

by which Plaintiff worked at the site.
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 27 of 36

 

 

 

4S AND FOR A TWENTIE TIVE DEFENSE
31. Upon information and belief, the injuries and damages alleged in the Plaintiffs’
Complaint were caused, or contributed to, by the culpable conduct of some third person or persons
over whom the answering Defendant exercised no authority or control.
AS AND FOR A TWENTY-FIRST AF ¥ FEN

32. That Plaintiffs’ injuries, if any, were caused by intervening and superseding factors
over which answering DEFENDANTS exercised.no control.

AS AND FOR NTY-SECO TIV ENS

33. Answering DEFENDANTS breached no duty of care to the Plaintiff.

34. Plaintiffs claims are barred because i oie Sica exists between the
wleged actions or omissions of answering DEFENDANTS and the damages alleged by the Plaintiff.
AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE
35. The comparative fault of the Plaintiff bars this action and/or diminishes the

liability of answering DEFENDANTS,

36. Pursuant to CPLR Article 16, the liability of DEFENDANT to the Plaintiff for
non-economic loss shall not exceed the equitable share of the Answering Defendant, determined in
accordance with the relative culpability of each person/party causing or contributing to the total
liability for non-economic loss. |

AS AND FOR A TW. E EF

37. The claims are barred as the conditions complained of were-open and obvious.
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 28 of 36

 

AS AND FOR A TWENTY-SEVE IRMATIVE DEFENSE

38. Atall times relevant, answering DEFENDANTS complied with all applicable laws,

rules, statutes, codes,
AS AND FOR A TWENTY-EIGHTH AFFIRMATIVE DEFENS

39, Inthe event Plaintiffs seeks to recover a verdict or judgment against answering
DEFENDANTS, then said verdict or judgment must exclude or be reduced by those amounts which
have been. or will with reasonable certainty replace or indemnify Plaintiffs, in whole or in part, for
any past or future medical costs, health care, life care, or other economic loss or the benefit that is
offered or provided under or in connection with the Patient Protection and Affordable Care Act.

AS AN A - FF VE DEFENSE

40. To the extent Plaintiff failed to obtain coverage available to him individually
and/or as a family member which he was eligible to obtain, and/or failed to take reasonable steps to
protect himself from medical costs, health care or life care costs, or other economic Joss, or to avail
himself of the benefits and coverage available under the Patient Protection and Affordable Care Act,
Plaintiff has failed to mitigate damages and cannot recover for such failure.

AS AND FOR A THIRTIETH AFFIRMATIVE DEFENSE

41. With regard to Plaintiffs failure to mitigate damages, the defense reserves the
nght to offer proof of the costs of premiums and out-of-pocket limits that were made available to
Plaintiff under the Patient Protection and Affordable Care Act, and to offer proof as to the medical
costs which Plaintiff will not incur under the Patient Protection and Affordable Care Act.

42. To the extent that any covenant, promise, agreement or understanding by and

between the parties hereto purports to indemnify or hold harmless any such parties from and against
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 29 of 36

 

the consequence of their own negligent acts, said covenant, promise, agreement or an understanding
is void as against public policy
AS AND FOR A THIRTY-SECOND AFFIRMATIVE DEFENSE

43. That upon information and belief, the injuries allegedly sustained by plaintiff
were the result of the acts of independent contractors over whose work DEFENDANTS exercised
no direction or control,

AS AND FOR A THIRTY-THIRD MATIVE DE ‘

44. The plaintiff failed to use or misused the available, safe and appropriate safety

equipment.

AS AND FOR A THIRTY-FOURTH AFFIRMATIVE DEFENSE

45. The plaintiffs own negligence was the sole proximate cause of his injuries.
AS AND FOR A THIRTY-FIFTH AFFIRMATIVE DEFENSE
46. Answering DEFENDANTS allege that plaintiffs alleged injuries and damages were
solely and proximately caused by the intervening negligence, carelessness, gross negligence,
willfulness. wantonness, recklessness, and/or intentional conduct of an independent third party.
AS AND FOR A THIRTY-SIXTH AFFIRMATIVE DEF ENSE
47. The negligence of those responsible for the accident or the occurrence alleged in the
Complaint constituted a separate, independent, superseding, intervening culpable act or acts which

constitute the sole proximate cause of the accident or occurrence alleged,

AS AN

 

47. Where Plaintiff disregarded warnings, safety measures and training, insofar as
Plaintiff was a recalcitrant worker whose conduct caused and/or contributed to the alleged damages

or injuries. Plaintiff's recoverable damages must be reduced in proportion to which the culpable
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 30 of 36

conduct. attributable to Plaintiff, bears to the culpable conduct which caused said injuries.
AS AND FOR A THIRTY-EIGHTH AFFIRMATIVE DEFENSE
49. Plaintiff failed to take reasonable and/or adequate steps and precautions for his own
safety.
§ AND FOR A THIRTY-NINTH AFFI VE DEFENSE
50. Plaintiffs’ speculative, uncertain and/or contingent damages have not accrued and are
not recoverable.
AS OR AF TH AFFIRMATIVE DEFENSE
51. Answering DEFENDANTS are not liable to Plaintiffs to the extent that
DEFENDANT did not have sufficient control over the allegedly injury-producing work.
S OR A FORTY-FIRST A TIVE NSE
52. ‘To the extent Plaintiff asserts claims that are inconsistent and/or contradict each
other, such claims are barred.
AS AND FOR A FORTY- ND I VE DEFENS
33. Answering DEFENDANTS did not create any defect or unsafe condition on the
property at issue.
A D FOR A FORTY-THIRD VE DEFENSE
54. Answering DEFENDANTS did not have actual notice or constructive notice
of any defect and/or unsafe condition on the property at issue.
S AND FOR A FORTY- TE TIVE DEFENS
55. Answering DEFENDANTS did not direct or control the site, the work,
safety or personal protective equipment for Plaimtiff. DEFENDANT did not possess the authority

to direct, supervise or control the activity that resulted in Plaintiffs alleged injuries. DEFENDANTS
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 31 of 36

 

did not control the manner or methods by which Plaintiff performed his work.
AND F ORTY-FIFT RM DEFENSE

36. Plaintiffs claims are barred, in whole or in part, because answering DEFENDANTS
did not owe any legal duty to Plaintiffs or if they owed a legal duty to Plaintiffs they did not breach
that duty.

AS AND FOR A FORTY-SIXT ATI FE

57. Answering DEFENDANTS reserve their right to supplement these affirmative
defenses up to and including the time of trial. Defendant reserves the right to amend and/or
supplement it Verified Answer to assert such additional tenes and/or cross-claims upon
continuing discovery in this matter.

FORTY-SEVENTH AFFIRMATIVE D

58. Process was insufficient. |

WHEREFORE, answering defendant(s) demand(s) judgment dismissing the complaint
herein, together with the costs and disbursements of this action; and in the event the plaintiffs)

recover any sum of money against the answering defendant(s), together with such other and further
relief as is proper.

Dated: Garden City, New York
December 24, 2018

Yours etc.,

 

 

Garden City, New York 11530
(516) 746-3500

 
Case 1:19-cv-00210-RA Document 23-4

EVELYN G. GROSS. ESQ.
GREY & GREY, LLP
Attomeys for Plaintiff

360 Main Street

Farmingdale, New York 11735
(516)249-1342

 

Filed 08/29/19 Page 32 of 36

 
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 33 of 36

EY VE ION

ROMAN J. SHAKH, ESQ.., an attorney duly admitted to practice law in the Courts of the
State of New York, hereby affirms to the truth under the penalties of perjury:

That | am a partner at BRAND, GLICK & BRAND, P.C., the attorneys for defendant(s) in
the within action: that affiant has read the foregoing VERIFIED ANSWER and knows the contents
thereof that the same is true to affiant's own knowledge, except as to those matters therein stated to
be alleged on information and belied and that those matters affiant believes to be true. Affiant further
says that the reason this Affirmation is not by defendant(s) is that Elrac Inc., is a foreign corporation
and/or does not reside or maintain its principal place of business within the County wherein
affirmant maintains his law office namely, Nassau County.

The grounds of affiant's belief as to all matters not stated upon affiant's knowledge are as

follows: statements of the defendant(s) and affiant's own general investigation into the facts and

circumstances of this action.

Dated: Garden City, New York
December 24, 2018

 
 

Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 34 of 36

AFFIDAVIT OF SERVI N

STATE OF NEW YORK )
$$.
COUNTY OF NASSAU)

KUMI WOODARD-PERREIRA, being duly sworm, deposes and says:

Deponent is not a party to this action, is over 18 years of age and resides at Nassau County,
New York,

That on the 9-4 day of Dees, 2018, deponent served the within: CERTIFICATION
PURSUANT TO PART 130, VERIFIED ANSWER, DEMAND FOR VERIFIED BILL OF
PARTICULARS, DEMAND FOR INSURANCE DISCLOSURE, NOTICE FOR
DISCOVERY AND INSPECTION, DEMAND FOR EXPERT INFORMATION, NOTICE
FOR EXAMINATION BEFORE TRIAL, DEMAND FOR TRIAL AUTHORIZATIONS,

MEDICARE/MEDICAID DISCOVERY DEMAND and NOTICE FOR ELECTRONIC
DATA AND INFORMATION upon:

GREY AND GREY, LLP
Attorneys for Plaimiff

360 Main Street

Farmingdale, New York 11735 -
(516) 249-1342

the addresses designated for that purpose, by depositing a true copy of same enclosed ina
postpaid, properly addressed wrapper, in a post office - official depository under the exclusive
care and custody of the United States Postal Service within New York State.

KU DARD-PERRE

before me this
av of Dw 2018.

  

 

Notary Public

OMAN J. EHAIH
NOTARY PUBLIC-SIATE OF new YOUR
No. OZSHOSIITIF

Quoltied In Suttolk County ‘ y-

bay Commision Exper sepiemet 22 2

 
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 35 of 36

AFFIDAVIT OF SERVICE BY MAIL
STATE OF NEW YORK
COUNTY OF NASSAU \
MONIKA LUPO, being duly sworn, deposes and says:

Deponent is not a party to this action, is over 18 years of age and resides in Suffolk
County, New York.

~9Uh
That on the i day of March, 2019, deponent served the within:
THIRD PARTY SUMMONS
THIRD PARTY COMPLAINT

upon:

GREY AND GREY, LLP
Attorneys for Plaintiff

360 Main Street

Farmingdale, New York 11735
(516) 249-1342

the addresses designated for that purpose, by depositing a true copy of same enclosed ina
postpaid, properly addressed wrapper. in an official depository under the exclusive care and
custody of the United States Postal Service within New York, State.

a
LL
MONIKA LUPO

   
 

Sworn to before
“TEL day of M

V hy, ANNA BANGIYEY

LMT TARY PLINLIC-STATE OF NEW YORK

ha "wo. O2BAG321610
Notary Pubdic/ —

Quyulltied in Queens County
My, Cemmanen Expites Maren 23, 2019

 

 
Case 1:19-cv-00210-RA Document 23-4 Filed 08/29/19 Page 36 of 36

Case 1:19-cv-00210-RA Document 12 Filed 03/08/19 Page 7 of 7

Civil No. 19-cv-210 (RA)
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAFAEL FIGUEROA.
Plaintiff.

- against -
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants.

IRENE YAGUDAEV and SOLOMON YAGUDAEV,

 

Third-Party Plaintiffs,
- against -
NRG MAGIC CONSTRUCTION INC.,

Third-Party Defendant,

 

THIRD PARTY COMPLAINT

BRAND GLICK & BRAND, P.C,

Auorneys for Defendant‘Third Party Plaintiffs -
IRENE YAGUDAEV and SOLOMON YAGUDAEV
600 Old Country Road, Suite 440
Garden City, New York 11530

 

 

 

(516) 746-3500
——————————————_=_
TO:
GREY AND GREY, LLP NRG MAGIC CONSTRUCTION
Attorneys for Plaintiff INC.
360 Main Street Third-Party Defendant
Farmingdale, New York 11735 102-10 63" Road

(316) 249-1342 Forest Hills. NY 11375
